 LOCAL 25, ELECTRICALWORKERSLocal 25,InternationalBrotherhoodofElectricalWorkers, AFL-CIOandEugene lovine, Inc. Case29-CC-368January 10, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 15, 1973, Administrative Law JudgeEugene F. Frey issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions I of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed.In affirming the Administrative Law Judge's conclusion that Respon-dent's picketing was not violative of the Act, we do not rely on hisadditional conclusion that the General Counsel failed to sustain his burdenof proof because the picketing was ineffective as to various secondaryemployers and their employeesDECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Administrative Law Judge: This casewas tried before me on due notice, on August 27, 1973, atBrooklyn, New York, with General Counsel and Respon-dent,Local 25, International Brotherhood of ElectricalWorkers, AFL-CIO, participating through counsel, andCharging Party, Eugene lovine, Inc. (herein called Iovine),appearing by its president, Eugene Iovine, after pretrialproceedings in compliance with the National LaborRelationsAct, as amended, 29 U.S.C. § 151,etseq.(hereincalled the Act). The issue is whether or not Respondent,which has a labor dispute with lovine, the primaryemployer, by picketing a construction job located on afacility of Long Island Lighting Company (herein calledIThe issue arises on a complaint issued June18, 1973, by theBoard'sRegional Director for Region29, afterBoard investigation of a charge filedby lovine on May 22, 1973, and answer ofRespondent denying thecommissionof any unfair labor practices337LILCO),a secondary employer,atwhich Peter PetersonConstruction Company(herein called Peterson),anothersecondary employer,was engaged as general contractor forLILCO,and lovine was engaged in electrical work as asubcontractor to Peterson,thereby inducing and encourag-ing employees of said employers to strike or refuse to dowork for their employers,and coercing and restrainingPeterson,LILCO and otherpersons in commerce,with anobject offorcing and requiring the secondary employers tocease doing business with lovine and to force other personsdoing businesswith LILCOto cease doing business with it,in violation of Section 8(b)(4)(i)and (ii)(B) of the Act.'At close of the testimony,Respondent moved to dismissthe complaint on the merits.That motion is now grantedon the basis of the findings and conclusions in thisDecision.General Counsel and Respondent gave oralargument at the end of the case,and have filed writtenmemoranda which have been carefully considered inpreparation of this Decision which was signed and releasedby me on October9, 1973,for distribution to the parties inthe usual course.Upon the entire record in the case,including observationof witnesses on the stand,and consideration of argumentsof the parties,Imake the following:FINDINGS OF FACT1.STATUSOF THE EMPLOYERS,AND RESPONDENTlovine is a New York corporation with its principaloffice and place of business in the Borough of Queens,New York,where it is and has been engaged as anelectricalcontractor in the building and constructionindustry, providing and performing electrical wiring andequipment installation and repair and related services atvarious building and construction sites in the State of NewYork.In course of its business in the past year lovine hashad direct inflow of goods and materials to such jobsitesvalued in excess of $50,000.Peterson is a New York corporation with its principaloffice and place of business in East Rockaway, New York,where it is and has been engaged as a general contractor inthe building and construction industry on various con-struction sites in theState of New York.LILCO is a New York corporation with its principaloffice and place of business in Mineola, Nassau County,New York, and has been continuously engaged as a publicutility in the production and distribution of electricity andgas and related products at various plants, including afacility inHicksville,New York, which is the only oneinvolved in this case.Ifind that Iovine, Peterson, and LILCO are employersengaged in commerce and in an industry affectingcommerce within the meaning of Sections 2(l), (6), and (7)and 8(b)(4) of the Act.2Respondent is a labor organization within the meaningof Section 2(5) of the Act.2Respondent did not answer the jurisdictional allegations of thecomplaint, hence under Board Rule 102 20 those allegations"shallbedeemed to be admitted to be true "208 NLRB No. 55 338DECISIONS OF NATIONALLABOR RELATIONS BOARDII.THE ALLEGED UNFAIR LABOR PRACTICES3During 1973 Peterson has been engagedas generalcontractor in constructing a transformermaintenancebuilding (herein called TMB) for LILCO at the Hicksvillefacility.SinceNovember 1972, lovine has held andoperated under a subcontract for Peterson, for electricalwiring and equipment installation in said building, andsince thatdate has actually performed such work there.Since1970 and to the date of trial Respondent has beenengaged in a labor dispute with Iovine, in course of whichIovine has filed at least five prior charges with the Boardalleging that Respondent has in various ways violatedSection 8(b)(4) of the Act on other jobsites where lovinewas working.4 During this period and at the time of theevents statedbelow, lovine had a collective-bargainingagreementwith Local 263, International Brotherhood ofTeamsters, Chauffeurs and Warehousemen of America,under which it has been employing electricians who aremembers of that union, and has afforded such employeeswages and working conditions which were not equal tothose received by employees who are members of Respon-dent.On or about May 2, 1973, Charles W. Fisher, businessagent ofRespondent, in course of his duties visited theHicksville facility, which is located within the territorialjurisdiction of Respondent, to find out who was perform-ing the electrical work at the TMB jobsite, and whetherthat person was under contract with Respondent or was anonunioncontractor. Fisher could not observe the jobsitefrom either of the two public streets bordering theHicksville facility,because it covers over 50 acres ofground, and the TMB jobsite was located toward the rearof the tract and hidden from view by other buildings.Hence,Fisher entered the main office of LILCO at thefacility, identified himself to the receptionist, and asked ifhe could talk to someone familiar with the constructionsite.The woman dialed the phone extension of GeorgeChristiansen,assistantconstruction superintendent ofLILCO, and connected him with Fisher, telling the latter itwas Christiansen. Fisher asked Christiansen if he knewabout the construction. Christiansen said he did. Fisherasked him who the electrical contractor was. After firstinquiring and learning that Fisher was business agent ofRespondent, Christiansen said he did not know about thecontracts, but would find out and call him back. After 5 or10minutes,Christiansen called the receptionist, she putFisher back on the phone, and Christiansen told Fisher theelectrical contractor was lovine. Fisher asked him if heknew that Iovine was "not with" Respondent or "with" theBuildingand Construction Trades Council of Long Island(of which Respondent is a member). Christiansen said hedid not know. Fisher asked him "what LILCO was goingto do about it." Christiansen replied, "nothing," sayingthatLILCO did not let the contracts on the job, thatPeterson did that as general contractor. Fisher indicatedthat he "wanted LILCO to remove lovine from the,lobsiteas contractor." Christiansen replied that this was not the3All dates stated herein are in 1973, unless otherwise noted4Three of the charges werewithdrawnor dismissed before trial(29-CC-250, 29-CC-151,and 29-CC-362)and two others resulted inissuance of a complaint which was dismissed by the Board,201 NLRB 531responsibilityofLILCO, that if lovine or any othercontractor was removed it would have to be done byPeterson. Fisher said that if Iovine was on the site, he stillworked for LILCO, that he (Fisher)was not interested inPeterson,but only in having LILCO remove lovine.Christiansen said Fisher should talk to a Mr. Knab ofPeterson, because Iovine worked for Peterson. Fisher stillinsisted he was not interested in Peterson, only in whatLILCO would do. Christiansen then said he would lookinto the situation further and call Fisher at his office.Christiansen at once reported the discussion by phone toKnab of Peterson, and also to his immediate superiors atthe plant. That afternoon, he telephoned Respondent'soffice andleft a messagefor Fisher to call Knab if he hadany questions about lovine. Fisher got the message thatday, but did not call or otherwise contact Peterson, nor didhe communicate again with Christiansen. Instead, he spentsome time in the next 2 weeks trying to find a locationoutside theHicksville facility fromwhich he couldpersonally observe theconstruction site.On May 17, hefinally located a vantage point on a railroad trestle outsidethe tract from which he observed a tool locker andelectricians actually working on the site. That afternoon heset up a picket line at the two entrances to the facility andTMB site used by employees of LILCO, Peterson and thesubcontractors working on the job. The pickets carriedsigns statingTo the public: Electricians working on this job forEugene lovine, Inc. do not receive wages and workingconditions as good as those established in contracts ofLocal 25, IBEW. This sign is not directed to any otheremployers or employees on this job. AFL-CIOThe picketing with these signs continued until about June8, 1973. During this period the operation of the Hicksvillefacility by LILCO and its employees and actual progress ofthe TMB construction by Peterson, its subcontractors andtheirrespectiveemployeeswas not stopped or evenhindered in any way. In the same period the operating andclerical employees of LILCO at the Hicksville facility wererepresentedby two locals of the IBEW, other thanRespondent.5Contentions of the Parties, and Final Findings andConclusionsGeneral Counsel's argument is that (1) Fisher's remarkstoChristiansen on May 2 clearly show that Respondentwas unlawfully pressuring LILCO to remove lovine as theelectrical subcontractor because that concern was nonun-ion in the eyes of Respondent, since it had no collectivebargaining contract with Respondent and was not amember of the Long Island Building and ConstructionTrades Council, with which Respondent was affiliated,hence its "objective" was to have LILCO cease doingbusiness with lovine for that reason, and (2) when theseremarks are considered with the ensuing picketing at aSThe abovefacts are found from stipulated facts,documentary proofsand a compositeof credible testimonyofFisher and ChristiansenTestimonyof either of the witnesses in conflict therewith is notcredited forreasonsnoted below LOCAL 25, ELECTRICALWORKERScommonsitus on the L1LCO property, the violation ofSection 8(b)(4) as alleged has been proven,6 even thoughthe picketsigns in termsproclaimeda lawful "area-standards" objective and the picketing itself may havecomplied with the standards set forth in theMoore DryDock Companycase.?Ihave found from Christiansen'stestimony that Fisher clearly told that official that he"wanted" LILCO to get lovine off the TMB fob, afterremindinghim that Iovine was in effect "non-union" andasking what LILCO would do about it. I do not creditFisher'sdenialof this part of the talk, in light of hisadmission that he came to the TMB job specifically to findout whether a contractor affiliated with Respondent, or a"non-union" contractor,was on the job, pursuant toRespondent's policy of trying to have all electrical work onjobs in its jurisdiction done by contractors employing itsmembers. Hence, Fisher's explanation that lovine was"non-union"is consistentwith hisensuinginquiry aboutwhat action LILCO would take and his expressed desirethat LILCOget lovineoff thejob;and sinceFisher admitshe did not explain to Christiansen that Iovine, as anonunioncontractor, was not paying the prevailing unionratesfor electricians, Fisher's remarks are just as probative,ifnot more so, of an objective to have LILCO cease doingbusinesswith lovine by getting him off the job, than of the"area-standards" objective stated by Fisher in testimonyand noted on the picketsigns.This conclusion is furtherstrenghtened by Fisher's rather garbled admission that heexplainedlovine's nonunion status to Christiansen "tomake him aware that he had someone on the job whomight not be there undera situationthat they would wantthem there." The main purpose of this evasive answer isclarifiedsomewhE t by Fisher's admitted knowledge of thefact that the Hicksville facilitywas mannedby operationaland clerical workers who were members of two sister localsof the IBEW, from which I can only infer that Fisher wasthustellingChristiansen obliquely but clearly that LILCOmight not want nonunion electricians workingin the samefacilitywith plant employees who were members of theparentIBEW,a situationwhich traditionally has beendenounced and resisted by unions in the constructiontrades and has often led to strikes or work stoppages bytheir members in order to compel the ejectionof nonunioncontractors and workers from jobs 8 Hence, I conclude thatFisher's remarks to Christiansen sufficiently show thatRespondent's objective on May 2 wasunlawful;i.e., tohave a neutral employer, LILCO, take steps to have theprimary employer,lovine,removed from the TMB sitebecause hewas a nonunioncontractor.6The Board has corsistently held in these cases that picketing is not tobe considered in isolation but must be viewed as part of the entire course ofconduct of the unionInternational Brotherhood of Electrical Workers LocalUnion11 (L.GE(ectr,cContractors.Inc. ), 154 NLRB 766, 767, 7687SailorsUnion of the Pacific, AFI_(4fooreDry Dock Company ),92NLRB 547, 549 The Beard has held that if an unlawful objective is proven,a violation can be found, even though the union had a second,lawfulobjectiveIBEW Local II (LG ilectric Contractors, Inc), supra.8 Examplesof this typeof action in the pastby Respondentand sisterlocals appear inLocal ?5, International Brotherhood of ElectricalWorkers(Emmett Electric Company, Inc),157 NLRB 44,51;Loca125, InternationalBrotherhood of ElectrtcaiWorkers (Sarrow-Suburban Electric Co., Inc), 457NLRB 715, 722, andIBEW Local II (L G Electric Contractors, Inc.), supra9Christiansen admits that Fisher made no mention of picketing or339However, while Fisher had this illegal objective inmindwhen he spoke to Christiansen, in hopes that LILCO wouldfeel lovine was undesirable and take action to get rid ofthat contractor, his expression of a desire for LILCOaction in this direction, without contemporaneous or laterremarks to any official of LILCO or any of the contractorson the TMBsite,or to employees of any of them, whichwould directly or indirectly advise, promise, warn, orthreaten that Respondent would strike or take other actionto stop or delay operations at the Hicksville facility or theTMB job if lovine continued to work there and was notremoved, as desired by Respondent,9 falls far short of adirector indirect threat to picket or engage in otherconduct tending to induce or encourage employees tostrike or stop work, or to threaten, coerce, or restrainneutral employers to make them cease doing business withprimary employers, such as has been found violative ofSection 8(b)(4) of the Act. 10Furthermore, picketing did not begin immediately afterthe refusal of Christiansen to do anything about lovine,but weeks later and only after Fisher satisfied himself byobservation that lovine was in fact working on the TMBjob. The picketsignsin terms conformed to the standardsof lawful informational or "area-standards" picketingunder the Act. Although it has been held that a picket lineis a potent instrument, that picket signs often speak louderthan words(Local 25, International Brotherhood of Electri-calWorkers (A.C. Electric ),148 NLRB 1560, 1577) andthatpicket lines necessarily invite employees to makecommon cause with the strikers and to refram fromworking behind the lines, irrespective of the literal appealof legends on the picketsigns(Local 25, InternationalBrotherhood of Electrical Workers (Emmett Electric Compa-ny, Inc. ),157 NLRB 44, 50 (fn. 10)), it issignificant thatthe picket line here did not have such effect on workers inthe main facility, where members of the IBEW continuedtowork, nor did it stop work on the TMBsite. In theabsence of prior words or conduct from Respondentdenoting threats or coercion within the meaning of Section8(b)(4), the total lack of success of the picketingin causingany stoppage cannot be ignored but looms important andtends to support the inference that its purpose and effectsfrom start to finish was directed only at the primaryemployer, rather than toward enmeshing neutral employersor their employees in the primary dispute. Lacking anyproof to show why other union employees at the facilitydid not take the picketline asa signal to make commoncause with Respondent and refuse to crossit, it is a fairinference that they and workers on the TMB site took thestoppage of the TMB job or any other LILCO operation, nor did he askLILCO to replace lovine with another contractor affiliated with oracceptable to Respondent.i'iSeeCarpentersDistrictCouncil ofHouston and Vicinity(AstrodomainCorporation),202 NLRB 744, wherea complaint was dismisseddespiteunion language indicatinga "problem" and possibledamage toa jobsiteContrast other caseswhere violations were found on languagedirectly or byclear implication indicating probable shutdownof or damageto ajobsite bypicketing, Si:Local 445, International Brotherhood of Teamsters, Chauffeursand Helpers of America (Edward L Nezelek, Inc),194 NLRB 579, 581. 588,enfd 473 F.2d 249 (C A 2, 1973), EdwinAWells, d/b/aWells ElectricalConstruction Co v N LR B,148 NLRB 757. reversed 361 F.2d 737 (C A 6,1966), and seecases in fn 8 above. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDpicket sign words at face value and concluded they werenot being drawn into the dispute. The same inference isstrengthened by the strange and significant total lack ofovert direct or indirect approach to Peterson, any of hisother subcontractors, or their respective employees orsuppliers,on the job. This unusual lack of action, atvariance with normal union practice, also suggests thatRespondent may have abandoned its original unlawfulobjective in favor of the lawful one denoted by the picketsigns.In these circumstances, the lack of such appeal,particularly to union members at the facility, and thefailure of the picket line to stop or hinder LILCO's ownoperation or the TMB construction militates stronglyagainstany finding of inducement or encouragement bythe picketing of the secondary employers or their employ-ees in the statutory sense.iiAfter careful appraisal of all the pertinent facts andcircumstances noted above, I am constrained to find andconclude that Fisher's remarks to Christiansen on May 2did not reach the status of threats, coercion, or restraint ofaneutralemployerwithin themeaning of Section8(b)(4)(ii).Although an object of those statements wasprobably to persuade LILCO to cease doing business withIovine, attempts by proper means to seek to persuade thatneutralemployer to cooperate in achieving even a11CfLocal 1016, UnitedBrotherhoodof Carpenters & Joiners ofAmerica(Booher LumberCo, Inc),117 NLRB 1739, 1747,Local 825,InternationalUnion of OperatingEngineersv N L R B,400 U S 297, 304, 305 (1971),GlaziersLocal No 558 v N L R B,408 F 2d 197, 201 (C A D C, 1969),enfg 165 NLRB 182, 184.11 1 have considered-other authorities and arguments thereon made byGeneral Counsel, but do not find them inconsistent with the above findingsproscribed objective is not unlawful. SeeN.L.R.B. v.Servelte,Inc.,377U.S.46,53,54;GeneralDrivers,Chauffeurs, and Helpers Local Union No. 886 (The StephensCompany),133 NLRB 1393, 1396. In light of the ineffectu-ality of the later picketing vis-a-vis the various secondaryemployers and their employees, I also find and concludethatGeneral Counsel has failed to meet his ultimateburden of establishing that Respondent resorted tounlawful inducements of employees or restraint or coer-cion of secondary employers to achieve that objective. IthereforegrantRespondent'smotion to dismiss thecomplaintin itsentirety.12CONCLUSIONS OF LAWRespondent Union. has not violated Section 8(b)(4)(i)and (ii)(B) of the Act, as alleged in the complaint.RECOMMENDED ORDER i3Upon the basis of the foregoing findings of fact andconclusions of law and on the entire record in the case, it isordered that the complaint herein be dismissed in itsentirety.and conclusions or controlling on the facts1d in the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and order,and all objections thereto shall bedeemed waived for all purposes